Citation Nr: 1231259	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a disability of the right elbow.

4.  Entitlement to service connection for numbness in the right foot.

5.  Entitlement to service connection for numbness in the left foot.

6.  Entitlement to service connection for residuals of a right scapular fracture, claimed as a rotator cuff disability.

7.  Entitlement to service connection for residuals of a fracture of the transverse process, claimed as residuals of a fracture of the left sacrum.

8.  Entitlement to service connection for residuals of a fracture of the L2 disc.

9.  Entitlement to service connection for residuals of a torn ligament and fracture of the left knee.

10.  Entitlement to service connection for mild left ventricular hypertrophy, as secondary to service-connected hypertension.

11.  Entitlement to service connection for mild renal insufficiency, as secondary to service-connected hypertension.

12.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with calcaneal spurs.

13.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spurs.

14.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

15.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As will be discussed below, the Board finds that the claims of entitlement to service connection for mild left ventricular hypertrophy and mild renal insufficiency, secondary to hypertension, are raised by the record.

The issues of entitlement to service connection for asthma, entitlement to service connection for diabetes mellitus, entitlement to service connection for a disability of the right elbow, entitlement to service connection for numbness in the right foot, entitlement to service connection for numbness in the left foot, entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with calcaneal spurs, entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spurs, and entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a right scapular fracture were incurred in the line of duty during active service.

2.  Residuals of a fracture of the transverse process were incurred in the line of duty during active service.

3.  Residuals of a fracture of the L2 disc were incurred in the line of duty during active service.

4.  Residuals of a torn ligament and fracture of the left knee were incurred in the line of duty during active service.

5.  Mild left ventricular hypertrophy is due to hypertension.

6.  Mild renal insufficiency is due to hypertension.

7.  Hypertension is manifested by diastolic pressure less than 110 and systolic pressure less than 200.


CONCLUSIONS OF LAW


1.  Residuals of a right scapular fracture were incurred in service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.303 (2011).

2.  Residuals of a fracture of the transverse process were incurred in service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.303 (2011).

3.  Residuals of a fracture of the L2 disc were incurred in service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.303 (2011).

4.  Residuals of a torn ligament and fracture of the left knee were incurred in service.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.303 (2011).

5.  Mild left ventricular hypertrophy is proximately due to service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

6.  Mild renal insufficiency is proximately due to service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).

7.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claims for increased disability ratings, they are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these issues.

All service connection issues decided herein are fully granted.  Therefore, no further discussion as to duties to notify and assist regarding these claims is necessary.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained the Veteran's service treatment records as well as all VA and private treatment records identified by the Veteran.  The Veteran was also afforded VA examinations in March 2007 and May 2012 with regard to all of his claims decided herein.  All examinations were conducted by a medical professional, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

Given the above, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

A.  Service Connection - Fractures of the Right Scapula, Transverse Process, L2 Disc, and Left Knee

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records contain no complaints or treatment regarding the right shoulder, back or spine prior to July 2005.  October 2002 service records reveal complaints of left quadriceps swelling.  Prior to that, the Veteran had denied a history of knee and spine problems, and his knees and spine were normal on examination in February 1995 and September 2000.

July and August 2005 hospitalization and treatment records indicate that the Veteran was involved in an automobile accident in July.  His June and August 2005 hospitalization records show diagnoses of right scapular fracture, L2 fracture, L2/3 transverse process fractures, left knee medial collateral ligament tear, and left knee fracture.  The Veteran subsequently underwent left knee surgery in September 2005.  A July 2005 record indicates that a toxicology screen done after his accident was positive for cannabis and alcohol.

The July 2005 police report indicates that an investigation was conducted the same day as the accident.  There was damage to the entire vehicle, and there was one witness to the accident.  The traffic conditions were normal, and the collision involved the Veteran's vehicle and fixed objects.  The probable contributing circumstances were excessive speed that was too fast for the conditions.  It was dark, and there were street lights on.  The Veteran's vision was not obscured.  The weather conditions were clear, and the road was dry.  The accident occurred on a curve in the road.  The investigating police officer indicates that, according to the evidence at the scene, the driver was travelling too fast for the road conditions and was exceeding the posted speed limit when he failed to negotiate a right handed curve and crossed the double yellow center line.  He continued to drive in the left lane and then left the roadway and travelled down the ditch line before impacting with the culvert at a private driveway.  He crossed the driveway and struck a telephone pole, breaking it in half.  The vehicle continued to travel an additional fifty feet across another driveway and impacted with a wooden fence, causing the rear vehicle to vault upward.  The inertia of the vehicle caused it to overturn several times.  It rolled fifty feet down the fence line before coming to rest upright.

In a November 2007 administrative decision, the RO determined that the injuries the Veteran received on July 23, 2005, were not incurred in the line of duty.  The police report and the toxicology report were noted.  The Veteran was requested in November 2006 and February 2007 letters to provide a report of the accident or injury, but he had failed to do so.  The RO concluded that the Veteran was involved in misconduct at the time of his injuries.  Therefore, they were not incurred in the line of duty.

In a February 2009 written statement, the Veteran asserted that the police department was not present during or after his accident.  He was travelling 40 miles per hour on a dry road.  The front driver's side tire blew, the rim dug into the asphalt, and the car turned 90 degrees around the rim.  The Veteran broke the seat belt and went out the open window.  He stated that, since he travelled 40 feet, he was only travelling 40 miles per hour.  There was a person on television, who developed the cannabis test, that made a public apology, indicating that the test results were incorrect.  He also questioned that, if there was alcohol in his system, he would not have been given so many pain killers, and he would be dead.  He contended that his mechanical failure was not misconduct.  He asserted that the police department made up the story weeks after his accident.  He stated that the sheriff, who is now dead, told him this.

The Board is mindful of the statutory presumption of service connection for a disability first manifested in or aggravated by active military service.  See 38 U.S.C.A. § 105 (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (2004).  However, this presumption may be rebutted when the preponderance of the evidence shows that such injury or disease was a result of a person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (2005).

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(n) (2011).  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violation of police regulations or ordinances does not per se constitute willful misconduct and willful misconduct is not determinative unless it is the proximate cause of injury, disease or death.  Id. at (2) and (3).  As shown above, the medical evidence of record shows that the Veteran underwent toxicology testing approximately twelve hours after his accident, and the test was positive for cannabis and alcohol.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2011).

In reviewing the evidence regarding the Veteran's automobile accident in July 2005, the Board acknowledges that there is an indication of willful misconduct.  The toxicology report of a urine sample taken approximately twelve hours after the Veteran's accident was positive for ethanol and cannabinoids.  However, this indication or suggestion of willful misconduct does not constitute a preponderance of the evidence, which is the standard that must be used by the Board in making this determination regarding the Veteran.  The Board points out that there was no action taken by the Service Department or the local police department with regard to the Veteran's conduct on the night of his accident.  Furthermore, a mere positive test for ethanol and cannabinoids from a sample taken nearly twelve hours after the Veteran's accident does not inform the Board as to whether the Veteran was under the effects of either substance at the time of his accident and, even if he was, to what extent.  No blood test containing the Veteran's blood alcohol content is of record.  As such, while the Board acknowledges the suggestion or indication of willful misconduct, the Board concludes that there is not a preponderance of the evidence showing that the Veteran's disabilities incurred as a result of this automobile accident were the restful of willful misconduct.

As it is clear that the Veteran incurred fractures of the right scapula, L2 disc, L2/3 transverse process, and left knee and a ligament tear of the left knee when he was involved in this accident in July 2005 during active duty, the Veteran is entitled to service connection for the residuals of these injuries.  Therefore, the Board finds that service connection for residuals of a fracture of the transverse process, claimed as residuals of a fracture of the left sacrum, residuals of a fracture of the L2 disc, and residuals of a torn ligament and fracture of the left knee should be granted.


B.  Increased Rating - Hypertension
Service Connection - Left Ventricular Hypertrophy and Renal Insufficiency

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's hypertension is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Diagnostic Code 7101 provides for a 10 percent disability rating for hypertensive vascular disease (hypertension and isolated systolic hypertension) for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.

A May 2006 VA outpatient treatment record reveals blood pressure of 157/100.

A September 2006 VA outpatient record shows a blood pressure of 129/69.

In March 2007, the Veteran underwent VA examination.  He stated that he was diagnosed as having hypertension several years ago, when his blood pressure would go up to as high as 194/84.  He was currently on medications for hypertension.  On examination, his blood pressure was 120/90, 120/86, and 110/80.  Following examination, the diagnosis was hypertension, well-controlled.  There was mild left ventricular hypertrophy most likely due to hypertension and mild renal insufficiency, most likely due to hypertension.

In a February 2009 VA outpatient record, the Veteran's blood pressure was 124/81.  Hypertension was noted to be pretty well controlled on Maxzide.

An August 2009 VA treatment record reveals blood pressure of 125/88.

A September 2010 private record indicates that the Veteran's blood pressure was 152/100.

In May 2012, the Veteran underwent VA examination.  He took continuous medication for hypertension.  The Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, readings were 120/82, 122/84, and 122/84.  The Veteran's hypertension did not impact his ability to work.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  None of the evidence of record shows that the Veteran's diastolic pressure was ever 110 or more or his systolic pressure was 200 or more.  When Veteran reported his hypertensive history during the March 2007 VA examination, even he did not report a history of blood pressure readings that are consistent with a disability rating in excess of 10 percent.  Therefore, under the applicable rating criteria for evaluating hypertension, the Veteran's claim must be denied.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to this service-connected disability that are not encompassed by the schedular rating assigned.  There is also no suggestion that can be implied from any of the evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria, and the May 2012 VA examiner opined that the Veteran's hypertension did not impact his ability to work.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

However, the March 2007 VA examination report shows that the examiner provided an opinion that the Veteran had mild left ventricular hypertrophy and mild renal insufficiency that were both most likely due to hypertension.  Service connection may be awarded for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original disability.  Id.

In this case, the Board finds that claims of entitlement to service connection for these two diagnosed disabilities are raised by the record.  Furthermore, there is a competent opinion indicating that they are both due to the Veteran's service-connected hypertension.  As such, the Board finds that mild left ventricular hypertrophy and mild renal insufficiency are proximately due to hypertension and should be granted service connection herein.  

As such, the preponderance of the evidence is against a finding that a disability rating in excess of 10 percent is warranted for the Veteran's service-connected hypertension.  However, the Board finds that the evidence supports a finding that the Veteran has left ventricular hypertrophy and renal insufficiency that are secondary to his hypertension.  Therefore, service connection for left ventricular hypertrophy and renal insufficiency should be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right scapular fracture, claimed as a rotator cuff disability, is granted.

Service connection for residuals of a fracture of the transverse process, claimed as residuals of a fracture of the left sacrum, is granted.

Service connection for residuals of a fracture of the L2 disc is granted.

Service connection for residuals of a torn ligament and fracture of the left knee is granted.

Service connection for mild left ventricular hypertrophy, as secondary to service-connected hypertension, is granted.

Service connection for mild renal insufficiency, as secondary to service-connected hypertension, is granted.

An initial rating in excess of 10 percent for hypertension is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

Asthma

A June 1997 service treatment record shows that the Veteran complained of shortness of breath, wheezing, and suffocation.  He denied a history of asthma.  The assessment was that the Veteran had episodes of bronchial spasm and seasonal allergies with rhinitis.  He was given a prescription for an albuterol inhaler.

In June 2005, the Veteran complained of dyspnea.

Post-service, a January 2006 VA outpatient treatment record contains a diagnosis of asthma, although a pulmonary function test conducted in February 2007 appears to be normal.  The Veteran reported a history of asthma in a September 2010 private treatment record.

The Board finds that there is evidence suggestive of a current diagnosis of asthma and evidence showing symptoms similar to those for asthma in service.  In this case, the Board finds that a remand is necessary to afford the Veteran a VA examination as to whether he currently has asthma and, if so, whether it was first manifested during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Diabetes Mellitus

A September 2000 service record indicates that the Veteran had a laboratory test of glucose that was 112.  It was noted to be slightly abnormal, and the Veteran was advised for further evaluation if he had a family history of diabetes or this was not a fasting sample.

A June 2002 service record shows that the Veteran had impaired fasting glucose.  He was to have annual examinations of fasting glucose to evaluate for his progression into diabetes mellitus.

The March 2007 VA examination report contains a diagnosis of new-onset diabetes.

Here, the Board finds that there is a post-service diagnosis of diabetes mellitus and a suggestion that it may have begun during service but not enough evidence to determine whether service connection is warranted.  As such, the Board finds that a remand is necessary to afford the Veteran an examination to determine whether his diabetes mellitus began during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Elbow

The Veteran's service treatment records contain no evidence of complaints or treatment for the right elbow.  In February 1995 and September 2000 reports of medical history, the Veteran denied any such history associated with his elbow.  All service examinations demonstrate that the Veteran's right elbow was normal.

On his August 2006 original claim, the Veteran indicated that his elbow tendonitis began in September 2000, and he was treated for this disorder until July 2005.

In March 2007, the Veteran underwent VA examination.  X-rays of the right elbow revealed mild degenerative changes but no acute finding.  The Veteran reported that, during combat training, he always bruised and hit his right elbow.  Since then, he had pain in this joint.  He reported that symptoms began in 1986.  He continued to have pain mainly localized to the medial part of his elbow with weakness and stiffness.  He stated that he underwent combat training for two years that may have overused his right elbow.  The diagnosis was chronic right elbow pain, most likely due to tendonitis and degenerative changes.

In this case, the Veteran was afforded a VA examination on this matter.  However, the VA examiner did not provide an opinion with regard to whether the currently diagnosed right elbow pain, most likely due to tendonitis and degenerative changes, was related to service.  When VA affords the Veteran a VA examination, it has a duty to ensure that this examination is adequate.  Since no opinion was provided as to this claim, the examination is not adequate and an additional examination must be scheduled on remand.

Numbness in Right and Left Feet and Plantar Fasciitis

A March 2005 service treatment record indicates that the numbness in the Veteran's feet was subsiding.

On his August 2006 original claim, the Veteran asserted that the numbness in the balls of his feet began in July 2003, and he was treated for them until July 2005.

In March 2007, the Veteran underwent VA examination.  He complained that he first developed numbness in the base of his toes in 1986 after completing a twenty-mile march.  He mentioned it to his podiatrist, but no treatment was ever given.  His numbness has persisted since 1986, and nothing seemed to relieve the discomfort.  There were no other symptoms.  Examination of the feet revealed decreased sensation in the forefoot area.  An EMG was noted to have been ordered.  The diagnosis was numbness in the forefoot area, which was possibly nerve entrapment.

January and February 2009 VA outpatient treatment records indicate that the Veteran underwent neurological examination that included an EMG in December 2008.  However, that record is not associated with the claims file.  This should be obtained on remand.  Furthermore, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he has a diagnosed disability manifested by numbness in his feet and, if so, whether it is related to service or to the service-connected plantar fasciitis.

The Board finds that the claim for an increased rating for plantar fasciitis must be remanded.  Since it is currently rated under the diagnostic code for other foot injuries, it is inextricably intertwined with the claim being remanded to determine whether numbness is related to service or the service-connected disability.  Furthermore, on examination in May 2012, the Veteran was diagnosed as having hammertoes and pes cavus of each foot.  An examination is necessary to determine whether these disorders are related to service or a service-connected disability.

Right Knee

In May 2012, the Veteran underwent VA examination for his service-connected disabilities.  However, the examination conducted was of his left knee, not his right knee.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the current level of severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a release to request the Veteran's December 2008 record of a neurology consultation from the Murfreesboro Medical Clinic.  If the Veteran submits this release, request the record and associate it with the claims file.

2.  Schedule the Veteran for VA examination(s) to address the claims remaining on appeal.  The claims file to include a copy of any pertinent evidence in Virtual VA should be provided to the examiner(s) for review in conjunction with the examination(s).   A full examination of the Veteran should be conducted, and all indicated tests and studies should be completed.  The examiner(s) are asked to address the following:

Asthma: Is it at least as likely as not that the Veteran's asthma, if diagnosed, began in service or is related to any event or incident during service, to include June 1997 treatment for shortness of breath that resulted in a prescription for albuterol?

Diabetes Mellitus: Is it at least as likely as not that the Veteran's currently diagnosed diabetes mellitus is related to or began during service, to include September 2000 and June 2002 records of impaired and abnormal fasting glucose tests.

Right Elbow: Is it at least as likely as not that a right elbow disability, if diagnosed, is related to the Veteran's complaints of pain and injury during service.  The examiner is informed that the Board finds that the Veteran's reports of right elbow pain during service are credible.

Feet: Is it at least as likely as not that the Veteran has a diagnosed disability manifested by numbness of the feet?  If there is a diagnosed disability, is it at least as likely as not related to his plantar fasciitis or otherwise related to service?  Are the diagnoses of hammertoes and pes cavus related to service or a service-connected disability?

Right Knee: Conduct an examination to determine the current symptomatology and level of severity of the Veteran's right knee degenerative joint disease.  Range of motion testing should be conducted, to include a finding of whether the Veteran's range of motion is affected during flare-ups.  The examiner is also asked to address whether there is instability of the right knee.

For all conclusions reached, the examiner is asked to provide a rationale.  If an opinion cannot be given without resort to mere speculation, the examiner is asked to provide the reason.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


